Exhibit 10.3

 

LOGO [g3058821.jpg]

Strictly Private and Confidential

To be Opened by Addressee Only

December 14, 2016

Shaun D. Lynn

Dear Mr. Lynn:

In consideration for, and subject to the full execution by all parties of, your
Amended and Restated Deed of Adherence with BGC Services (Holdings), LLP (the
“LLP”), dated December 14, 2016 (the “Deed”) and your Consultancy Agreement with
the LLP, dated December 14, 2016 (the “Consultancy Agreement”), you shall
receive a grant of partnership interests in BGC Holdings, L.P. (“BGC Holdings”
or the “Partnership”) as set forth below (which, for purposes of this letter,
shall be referred to as “Partnership Units”). This letter sets forth the
expected terms of the grant of Partnership Units. Capitalized terms used but not
defined herein shall have the meanings set forth in the Agreement of Limited
Partnership of BGC Holdings, amended and restated as of March 31, 2008 (as
further amended from time to time, the “Partnership Agreement”).

Subject to the terms herein, you shall receive 4.5 million Partnership Units,
comprised of 3.5 million LPUs and 1 million NPSUs. On or about each October 1 of
2017, 2018, 2019, and 2020, the Partnership shall grant an aggregate award of
250,000 non-exchangeable LPUs in replacement of 250,000 of the above NPSUs
(which, upon replacement, shall be cancelled and no longer exist), provided that
(i) BGC Partners, Inc. (“BGC”), inclusive of its affiliates thereof, earns, in
aggregate, at least USD 5 million in gross revenues in the calendar quarter in
which the applicable award of LPUs is to be granted and (ii) except in the event
of your death prior to the applicable grant date, you remain a member in the LLP
and have complied at all times with the Deed and the Partnership Agreement as of
the applicable grant date. The LPUs shall be subject to the customary
adjustments due to membership in the LLP upon their exchange or redemption
(e.g., 9.75% cancellation/forfeiture upon exchange). Any grant of exchange
rights for the Partnership Units hereunder shall be subject to the approval of
the BGC Board’s Compensation Committee.

In the event that BGC is no longer controlled by Cantor Fitzgerald, L.P. or a
person or entity controlled by, controlling or under common control with Cantor
Fitzgerald, L.P. at any time while you are providing substantial services to BGC
or an affiliate thereof (as an employee, member, partner, or otherwise) (the
date such event took effect shall be the “Change of Control”), then the
Partnership shall grant exchangeable LPUs in replacement of any of the above
NPSUs then held by you (which shall be cancelled and no longer exist) and any of
the above non-exchangeable LPUs then held by you shall become exchangeable
(i.e., such LPUs shall become exchangeable for BGC Stock) as follows:

(a) in a lump sum following (i) the third anniversary of the Change of Control
if you continuously provide substantial services (as an employee, member,
partner,



--------------------------------------------------------------------------------

or otherwise) to BGC, any of the individual(s) or entity(ies) which acquire(s)
control of BGC (the “Controller”), or any affiliate thereof for three years
after the Change of Control, or (ii) the date the Controller permanently
terminates your services in all capacities to BGC, the Controller, and all
affiliates thereof prior to the third anniversary of the Change of Control if
the circumstances amount to a fundamental breach of contract by the Controller
as determined by a court of competent jurisdiction, or

(b) ratably on or about the first through third anniversary following the Change
of Control if the Controller permanently terminates your services in all
capacities to BGC, the Controller, and all affiliates thereof prior to the third
anniversary of the Change of Control unless (a)(ii) above applies;

provided that, with respect to all of the foregoing, (y) you have at all times
complied with the terms and conditions of all agreements with BGC, the
Controller, or any affiliate thereof to which you are a party (including but not
limited to the Deed, the Consultancy Agreement (if in effect), and the
Partnership Agreement (including but not limited to the release, certification,
and post-termination obligations thereunder) and have not engaged in any
Competitive Activity (as such term is defined under the Partnership Agreement)
at any time prior to the applicable exchange, and (z) any period of time while
you are providing services pursuant to the Consultancy Agreement shall not
be applicable. The terms and conditions of this letter agreement shall be deemed
to be set forth in the applicable award agreements for such grants of NPSUs and
LPUs herein, as well as for the LPUs granted in replacement of such NPSUs, and
to supersede and replace any provisions in Clause 7 and its subsections of the
Deed to the extent contrary with respect to the foregoing Partnership Units.

Such Partnership Units will be subject to the terms of the grant document(s)
(including but not limited to the Participation Plan, the certificate granting
you the Partnership Units (the “Award Certificate”), any associated award
notifications, the Participant Representation Letter accompanying the Award
Certificate, and the Partnership Agreement) under which such non-cash grant is
awarded, subject to the terms and conditions therein, including without
limitation any cancellation provisions and restrictive covenants contained
therein.

This letter will be governed by the same venue and choice of law provisions
governing the Partnership Agreement. For purposes herein, all references to “BGC
Stock” or “Partnership Units” shall also, or in lieu of, include, to the extent
applicable as determined by the General Partner, any other equity instrument
issued in connection with any merger, reorganization, acquisition, or spin-off
of BGC. If the securities contemplated herein at any time prior to each
applicable grant date shall have been increased, decreased, changed into, or
exchanged for a different number or kind of securities as a result of a
subdivision, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, combination or other similar change, such
securities shall be equitably adjusted to reflect such change in accordance with
applicable laws.

 

2



--------------------------------------------------------------------------------

Please acknowledge your receipt of this letter, which outlines certain aspects
of potential compensation arrangements and is not an agreement to employ you for
a term or at a particular compensation, by signing and returning the attached
copy.

 

Very truly yours, /s/ Howard W. Lutnick Howard W. Lutnick On Behalf of BGC
Holdings, L.P.

 

Acknowledged and agreed: /s/ Shaun Lynn Shaun Lynn

[BGCHLP grant letter between BGC Holdings, L.P. and Shaun Lynn,

dated December 14, 2016]

 

3